Citation Nr: 0714189	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-31 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
July 1943.  He died in November 2001; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1. The veteran died in November 2001.

2. The RO received a claim of entitlement to accrued benefits 
in December 2001.

3. Entitlement to accrued benefits was denied by rating 
action dated in January 2002.  This decision was mailed to 
the appellant on January 14, 2002; no notice of disagreement 
was received.

4. The RO received another claim of entitlement to accrued 
benefits in October 2003; the theory of such entitlement was 
clear and unmistakable error (CUE) with regard to the 
effective date assigned to individual unemployability (IU) in 
a March 1994 RO rating decision.


CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits.  
38 U.S.C.A. §§ 5121, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1000, 20.101, 20.302(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  At issue in this case is the timeliness of an 
accrued benefits claim.  The facts as to the date of receipt 
of this claim are not in dispute.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).

Analysis

An application for accrued benefits must be filed within one 
year after the date of death.  38 C.F.R. § 3.1000(c).  A 
claim for death pension, compensation, or dependency and 
indemnity compensation (DIC), by a surviving spouse is deemed 
to include a claim for any accrued benefits.  38 C.F.R. § 
3.152(b).

The evidence shows that the veteran died in November 2001, 
and the appellant filed an application for DIC, to include 
accrued benefits, in December 2001.  The RO denied 
entitlement to accrued benefits by rating decision dated in 
January 2002.  This decision was mailed to the appellant on 
January 14, 2002.  The appellant did not file a notice of 
disagreement with this rating decision.  Thus, the January 
2002 rating decision became final.  38 C.F.R. §§ 20.302, 
20.1103.

The appellant filed another claim for DIC under a new theory 
of entitlement which was received by the RO in October 2003.  
Specifically, the appellant's representative argued that the 
appellant was entitled to DIC, and thus accrued benefits, on 
the basis of clear and unmistakable error (CUE) with regard 
to the effective date assigned to individual unemployability 
(IU) in a March 1994 RO rating decision.  As this claim for 
accrued benefits was received more than one year after the 
veteran's death, the claim was untimely, and the appellant 
has no legal entitlement to accrued benefits.  38 C.F.R. § 
3.1000(c); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final note, the Board observes that the appellant's 
claim would still be denied even if the Board interpreted the 
October 2003 claim for accrued benefits as an attempt to file 
a notice of disagreement with the January 2002 rating 
decision.  A notice of disagreement must be filed within one 
year from the date of the mailing of the adjudicative 
determination.  38 C.F.R. § 20.302(a).  The October 2003 
claim for accrued benefits was received after the one year 
period expired on January 13, 2003.  Absent a timely notice 
of disagreement, the Board is without jurisdiction to 
adjudicate the claim, and the appeal in the matter would have 
to be dismissed.  38 C.F.R. § 20.101.  


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


